DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    132
    960
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 90 are pending in the instant application.
Election/Restriction
Applicant’s election without traverse of Group I (claims 1 – 48), directed towards the process for the production of a compound of Formula (Ia) or (Ib), in the reply filed on March 24, 2021 is acknowledged. Claims 49 – 90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards nonelected invention, there being no allowable generic or linking claim.
	Further, the applicants have specifically elected the compound of Formula (Ia) as presented below:

    PNG
    media_image2.png
    204
    351
    media_image2.png
    Greyscale

	wherein:
Q is -(CH2)m-;
m is 1;
M is -CH2-;
R1 is a carboxyl protecting group;
R2 is a hydroxyl protecting group; 
n is 0; and
G is -CH2-thiophene.

	Expanded Search: Applicant states that the elected compound reads on the instant claims 1 – 3, 5, 7 – 8 and 10 – 48. Since the elected species does not read on the claims 4, 6 and 9, said claims are hereby withdrawn from further consideration as being directed towards non-elected species. The species as elected by the Applicant is not found to be free of prior art. Therefore, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Information Disclosure Statement
The information disclosure statements filed on December 17, 2019; January 3, 2020; and November 12, 2020 have been considered by the Examiner.

Claim Objections
Claims 15, 21 – 25 and 37 – 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 3, 5, 7 – 8, 10 – 14, 16 – 20 and 26 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2015171430 A1 (Hecker) in view of WIPO Publication WO 2016100043 A1 (Felfer), as disclosed in the Information Disclosure Statement filed on December 17, 2019.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Hecker teaches (see, pg. 47, Scheme 4) the process of preparing the compound 14 ( as presented below:

    PNG
    media_image3.png
    279
    1230
    media_image3.png
    Greyscale

Hecker teaches the compound 14 (instant Formula (Ia)), wherein:
Q is -(CH2)m-;
m is 1;
M is -CH2-;
R1 is a carboxyl protecting group;
R2 is a hydroxyl protecting group; 
n is 0; and
G is -CH2-thiophene.

Hecker teaches that LiHMDS (Lithium bis(trimethylsilyl)amide) (1 M in THF, 63 mL, 62.7 mml, 1.1 eq) was added to a solution of compound 13 (29.5g, 57 mmol) (compound of instant Formula (IIa)) in tetrahydrofuran (THF) (60 mL) while maintaining the temperature at <-65 °C (first temperature in the instant claims). The tan reaction mixture (first reaction intermediate in the instant claims) was then warmed to room temperature (20 °C – 22 °C) (second temperature in 
Ascertaining the differences between the prior art and the claims at issue.
	Hecker teaches the production of the compound of Formula (Ia) in a batch process. Hecker does not explicitly teach wherein, the production of the compound of Formula (Ib) is carried out in a continuous process as recited in the instant claims.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Felfer teaches (see, Continuous Production Process: paragraph [0072]) a process for a continuous large scale production of boronic acid derivatives. While Felfer primarily teaches the process of producing the compounds of Formulae (Ia) or (Ib) (instant Formula (IIa) or (IIb)), it does provide evidence that the process of continuous flow production would be a routinely known technique to a person of ordinary skill in the art. MPEP §2144.04(V)(E) further states the case law (emphasis added):
“In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).”

Thus, Felfer would motivate a person of ordinary skill in the art to perform routine experimentation and replace the batchwise production as taught by Hecker with a continuous flow production system in order to improve the time and efficiency of the reaction. A continuous flow production would also require less starting materials and help increase the large scale production of the compounds as compared to a batchwise production.
	The instant claims 2 is directed towards the process of claim 1, wherein transitioning the first reaction intermediate to a second temperature comprises delivering the first reaction intermediate to a second continuous flow conduit at the second temperature to yield the second reaction intermediate. Felfer teaches (see, paragraphs [0072] and [0088]) that the continuous flow of the first reaction intermediate is transferred to an input of a second continuous flow conduit to yield a second reaction intermediate at the output of the second continuous flow conduit. The second continuous flow conduit is maintained at a temperature of about -100 °C to about 0 °C, preferably -85 °C to -60 °C.
	The instant claim 12 is directed towards the process of claim 1, wherein the second reaction intermediate is collected into a vessel and the vessel does not have continuous outflow. Felfer teaches (see, paragraph [0073]) that the second reaction intermediate can be collected in a vessel wherein the vessel does not have continuous outflow.
	The instant claims 26 – 27 are drawn towards the process of claim 1, wherein the first temperature of the first continuous flow conduit is in the range of about -50 °C to about 0 °C, or about -20 °C to 0 °C. The instant claim 31 is drawn towards the process of claim 1, comprising maintain the first continuous flow conduit at a temperature in the range of about -80 °C to about 15 °C during the process. Felfer teaches (see, paragraph [0087]) that the process includes the first continuous flow conduit at a temperature in the range of about -100 °C to about 0 °C.
see, paragraph [0089]) that the flow time in the first continuous flow conduit can be about 5 seconds to about 50 seconds.
	The instant claims 35 – 36 are drawn towards the molar ratio of the lithium amide to the compound of Formula (IIa) or (IIb), wherein Hecker teaches (see, page 48: Synthesis of (14)) that the molar ratio of the lithium amide (1 M) to the compound of Formula (IIa) (0.95M) (57 mmol in 60 mL THF) is 1.05:1.
	Thus, WIPO Publication WO 2015171430 A1 and WIPO Publication WO 2016100043 A1render the instant claims 1 – 3, 5, 7 – 8, 10 – 14, 16 – 20 and 26 – 36 prima facie obvious.

Conclusion
Claims 1 – 3, 5, 7 – 8, 10 – 14, 16 – 20 and 26 – 36 are rejected.
Claims 15, 21 – 25 and 37 – 48 are objected.
Claims 4, 6, 9 and 49 – 90 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sagar Patel/Examiner, Art Unit 1626                            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626